

 S2683 ENR: Child Care Protection Improvement Act of 2020
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America2d Sess.Begun and held at the City of Washington on Friday, the third day of January, two thousand and twentyS. 2683IN THE SENATE OF THE UNITED
 STATESAN ACTTo establish a task force to assist States in implementing hiring requirements for child care staff members to improve child safety.1.Short titleThis Act may be cited as the Child Care Protection Improvement Act of 2020. 2.Task force to assist in improving child safety(a)EstablishmentThere is established a task force, to be known as the Interagency Task Force for Child Safety (referred to in this section as the Task Force) to identify, evaluate, and recommend best practices and technical assistance to assist Federal and State agencies in fully implementing the requirements of section 658H(b) of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f(b)) for child care staff members.(b)CompositionNot later than 60 days after the date of enactment of this Act, the President shall appoint the members of the Task Force, which shall—(1)consist of only Federal officers and employees; and(2)include—(A)the Director of the Office of Child Care of the Department of Health and Human Services (or the Director's designee), the Associate Commissioner of the Children's Bureau of the Department of Health and Human Services (or the Associate Commissioner's designee), and the Director of the Federal Bureau of Investigation (or the Director's designee); and(B)such other Federal officers and employees (or their designees) as may be appointed by the President. (c)ChairpersonThe chairperson of the Task Force shall be the Assistant Secretary of the Administration for Children and Families of the Department of Health and Human Services.(d)ConsultationThe Task Force shall consult with representatives from State child care agencies, State child protective services, State criminal justice agencies, providers of child care services, including providers in the private sector, and other relevant stakeholders on identifying problems in implementing, and proposing solutions to implement, the requirements of section 658H(b) of the Child Care and Development Block Grant Act of 1990, as described in that section. Such consultation shall include consultation with State agencies that are at different stages of such implementation.(e)Task Force dutiesThe Task Force shall—(1)develop recommendations for improving implementation of the requirements of section 658H(b) of the Child Care and Development Block Grant Act of 1990, including recommendations about how the Task Force and member agencies will collaborate and coordinate efforts to implement such requirements, as described in that section; and(2)develop recommendations in which the Task Force identifies best practices and evaluates technical assistance to assist relevant Federal and State agencies in implementing section 658H(b) of the Child Care and Development Block Grant Act of 1990, which identification and evaluation shall include—(A)an analysis of available research and information at the Federal and State levels regarding the status of the interstate requirements of that section for child care staff members who have resided in one or more States during the previous 5 years and who seek employment in a child care program in a different State;(B)a list of State agencies that are not responding to interstate requests covered by that section for relevant information on child care staff members;(C)identification of the challenges State agencies are experiencing in responding to such interstate requests;(D)an analysis of the length of time it takes the State agencies in a State to receive such results from State agencies in another State in response to such an interstate request, in accordance with that section;(E)an analysis of the average processing time for the interstate requests, in accordance with that section;(F)identification of any fees (and entities responsible for paying any such fees) associated with the interstate requests in each State to meet requirements, in accordance with section 658H of the Child Care and Development Block Grant Act of 1990 (42 U.S.C. 9858f), including identification of—(i)the extent to which such fees are consistent with subsection (f) of that section; and(ii)information regarding factors that impact such fees;(G)a list of States that are participating in the National Fingerprint File program, as administered by the Federal Bureau of Investigation, and an analysis of reasons States have or have not chosen to participate in the program, including barriers to participation such as barriers related to State regulatory requirements and statutes; and(H)a list of States that have closed record laws or systems that prevent the States from sharing complete criminal records data or information with State agencies in another State.(f)MeetingsNot later than 3 months after the date of enactment of this Act, the Task Force shall hold its first meeting.(g)Final reportNot later than 1 year after the first meeting of the Task Force, the Task Force shall submit to the Secretary of Health and Human Services, the Committee on Health, Education, Labor, and Pensions of the Senate, and the Committee on Education and Labor of the House of Representatives a final report containing all of the recommendations required by paragraphs (1) and (2) of subsection (e). The report shall also include a list of the members of the Task Force, the agencies such members represent, and the individuals and entities with whom the Task Force consulted under subsection (d).(h)No compensation for membersA member of the Task Force shall serve without compensation in addition to any compensation received for the service of the member as an officer or employee of the United States. (i)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the Task Force.(j)SunsetThe Task Force shall terminate 1 year after submitting its final report under subsection (g).Speaker of the House of RepresentativesVice President of the United States and President of the Senate